F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           July 13, 2005
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

              Plaintiff-Appellee.                        No. 05-3063
       v.                                             District of Kansas
 RONALD D. ALEXANDER,                         (D.C. Nos. 04-CV-3294-MLB and
                                                  99-CR-10096-02-MLB)
              Defendant-Appellant,


                                      ORDER


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.



      Ronald Alexander, a federal prisoner proceeding pro se, seeks a certificate

of appealability (COA) allowing him to appeal the denial of his petition for a writ

of habeas corpus, which was filed under 28 U.S.C. § 2255. The application is

DENIED.

      Mr. Alexander was convicted of possession with intent to distribute five

grams or more of cocaine base in violation of 21 U.S.C. § 841. Applying a two-

level enhancement for possession of a dangerous weapon, see U.S.S.G. §

2D1.1(b)(1), and a two-level enhancement for obstructing or impeding the

administration of justice, see id. § 3C1.1, the district court sentenced Mr.
Alexander to 115 months’ imprisonment. We affirmed Mr. Alexander’s sentence.

See United States v. Alexander, 292 F.3d 1226 (10th Cir. 2002).

      After the Supreme Court issued its decision in Blakely v. Washington, 542

U.S. 296 (2004), Mr. Alexander filed a petition for habeas corpus under 28 U.S.C.

§ 2255 seeking to vacate his sentence. Because Mr. Alexander filed his habeas

petition after the effective date of the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA), his petition is subject to its provisions. See McGregor v.

Gibson, 248 F.3d 946, 951 (10th Cir. 2001). The district court held the petition in

abeyance pending the resolution of United States v. Booker, 125 S. Ct. 738

(2005), and eventually denied relief. See Order of Jan. 13, 2005, R. Doc. 104, at

3.

      To appeal the denial of his § 2255 petition, Mr. Alexander must first obtain

a COA, which may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). An applicant meets

this standard by establishing that “reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citations

and quotation marks omitted).

      The district court denied Mr. Alexander’s application for a COA. See

                                         -2-
Order of March 9, 2005. On April 27, 2005, Mr. Alexander filed an application

for a COA in the Tenth Circuit. He argues that the trial court violated his Sixth

Amendment rights under Blakely and Booker by enhancing his sentence based on

facts not admitted by him or found by a jury, and he maintains that Blakely and

Booker announced a new rule of constitutional law that applies retroactively to

cases on collateral review. App. for COA 2. This argument is directly foreclosed

by United States v. Bellamy, ___ F.3d ___, 2005 WL 1406176 (10th Cir. Jun. 16,

2005), in which we held that Booker does not apply retroactively to convictions

that were final at the time it was decided. See also United States v. Price, 400

F.3d 844, 849 (10th Cir. 2005) (holding that Blakely does not apply retroactively);

Leonard v. United States, 383 F.3d 1146, 1148 (10th Cir. 2004) (denying a motion

for authorization to file a second or successive habeas petition because the

Supreme Court had not held that Blakely applied retroactively to cases on

collateral review). The Supreme Court decided Booker on January 12, 2005. Mr.

Alexander’s conviction and sentence became final in 2002. See United States v.

Alexander, 292 F.3d 1226 (10th Cir. 2002). Because his sentence was final long

before Booker was decided, Mr. Alexander is not entitled to resentencing, and no

reasonable jurist would debate whether his § 2255 petition should have been

granted.

      The request for a COA is therefore DENIED, and the petition is

                                         -3-
DISMISSED.

                   Entered for the Court,



                   Michael W. McConnell
                   Circuit Judge




             -4-